DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is responsive to application filed on 09/18/2019. Claims 1-10 are pending examination. 
Claim Objections
Claims 10 is objected to because of the following informalities: 
Claim 10 recites “when the relative speed ". It is presumed to recite " when the a relative speed ". 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Kondoh; Publication No US 20070106475). 
As per claim 1, Kondoh discloses an attention-calling apparatus comprising: 
a virtual image display unit (display device 81 in Figs1-2,6) which displays a virtual image associated with an object in a real scene ahead of a vehicle, the virtual image causing attention to be directed toward the object (Fig.6&[0126]); 
a display control unit which adjusts a display position of the virtual image displayed by the virtual image display unit ([0058,0091] display control device 80); and 
object position acquisition means for acquiring a position of the object, wherein the display control unit executes normal display processing of displaying the virtual image at a standard display position [[(50n)]] determined according to the position of the object (Figs.6,18,22 &[0078-0081] controller 50), and highlighting processing of displaying the virtual image at a correction display position located closer to an upper side in a vertical direction or/and a deep side in a depth direction of the standard display position (Figs 22,28,32,36,40 [0234]). 
As per claim 2, Kondoh discloses the attention-calling apparatus of claim 1, wherein the standard display position is set on a near side in the depth direction relative to the object, and the correction display position is set on the deep side in the depth direction relative to the object (Figs. 22,28,32,36,40 [0234]). 
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

[10] would be allowable if rewritten to overcome the claim objection(s) and rewritten in independent form including all of the limitations of the base claim and any intervening claims . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428. The examiner can normally be reached on 8:00-4:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687